Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142533 & (73)(74)(76)(77)(79)                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  GENERAL MOTORS CORPORATION,                                                                              Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 142533
                                                                    COA: 291947
                                                                    Ct of Claims: 07-000151-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for leave to file brief amicus curiae are
  GRANTED. The application for leave to appeal the October 28, 2010 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

         MARKMAN, J. (dissenting.)

         I would grant leave to appeal to address whether: (a) the Due Process Clause of
  Const 1963, art 1, §17 states anything different concerning the constitutionality of
  retroactive application of state tax laws than does Amendments V or XIV of the United
  States Constitution; and (b) whether it is relevant in enacting retroactive tax laws that the
  Legislature asserting that such laws are “curative,” and intended to express the “original
  intent of the Legislature,” is not the Legislature that enacted the laws in question, but
  rather a subsequent Legislature.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 25, 2011                       _________________________________________
          t0718                                                                Clerk